United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.Z., Appellant
and
DEPARTMENT OF THE NAVY, NAVAL AIR
WARFARE CENTER WEAPONS DIVISION,
China Lake, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-1012
Issued: November 5, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 27, 2014 appellant filed a timely appeal from a November 22, 2013 decision of
the Office of Workers’ Compensation Programs (OWCP) regarding a schedule award. Pursuant
to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established that he sustained more than 25 percent
impairment of the right arm, for which he received a schedule award.
On appeal, appellant contends that OWCP should have relied on the impairment rating
provided by his attending physician and not the rating offered by a second opinion physician as
interpreted by an OWCP medical adviser.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
OWCP accepted that on May 3, 2011 appellant, then a 56-year-old electronics engineer,
sustained adhesive capsulitis of the right shoulder due to driving a truck loaded with heavy
equipment over a bumpy road and then striking his shoulder in a doorway.2 Under OWCP File
No. xxxxxx372, it previously accepted a right rotator cuff tear occurring on September 18, 2008.
Appellant underwent arthroscopic partial repair of the rotator cuff tear on June 2, 2009. On
April 7, 2010 Dr. George F. Hatch, III, an attending Board-certified orthopedic surgeon,
performed a right latissimus dorsi tendon transfer.3
In reports dated May 20, 2011 to March 8, 2012, Dr. Hatch noted appellant’s complaints
of increased right shoulder pain following the May 3, 2011 injury. He diagnosed right shoulder
impingement, improved with physical therapy.4
In a March 9, 2012 report, Dr. Stephen Lombardo, an attending Board-certified
orthopedic surgeon, found that appellant had reached maximum medical improvement. He
found abduction and forward flexion of the right shoulder less than 150 degrees, external rotation
at 70 degrees and internal rotation at 0 degrees. Dr. Lombardo also noted 4/5 weakness in
forward flexion, internal and external rotation. He stated that appellant had “lost 80 percent of
his function of his glenohumeral joint” according to the fifth edition of the A.M.A., Guides.
In a May 8, 2012 report, Dr. Hatch also found that appellant had reached maximum
medical improvement. He noted identical ranges of motion and strength measurements to those
found by Dr. Lombardo on March 9, 2012.5
On September 7, 2012 appellant claimed a schedule award. In a September 18, 2012
letter, OWCP advised appellant to obtain an impairment rating from Dr. Lombardo utilizing the
sixth edition of the A.M.A., Guides. Appellant submitted a copy of Dr. Hatch’s March 8, 2012
report. As he did not provide the impairment rating requested on March 20, 2013, OWCP
referred him for a second opinion to Dr. Alice N. Martinson, a Board-certified orthopedic
surgeon, who reviewed the medical record and a statement of accepted facts provided by OWCP.
In her March 20, 2013 report, Dr. Martinson concurred that appellant had reached maximum
2

OWCP File No. xxxxxx112.

3

In a March 14, 2011 report, Dr. Hatch opined that appellant’s right shoulder was permanent and stationary. He
found 36 percent impairment of the right arm according to the fifth edition of the American Medical Association,
Guides to the Evaluation of Permanent Impairment (hereinafter, A.M.A., Guides) for weakness and restricted
motion.
4

July 26, 2011 x-rays of the right shoulder showed a Hill-Sachs deformity of the superior lateral aspect of the
right humeral head not present on April 7, 2010 studies, and osteophytes at the acromioclavicular joint and humeral
head. A November 1, 2011 arthrogram of the right shoulder showed postoperative changes and a 3.5 centimeters
“[f]ull-thickness tearing or stripping of the supraspinatus to infraspinatus with medial restriction from the greater
tuberosity and repair.”
5

By a May 11, 2012 decision, OWCP denied appellant’s request to continue seeing Dr. Hatch as his office was
beyond a 50-mile radius from his zip code area. In an August 9, 2012 letter, appellant requested an oral hearing. He
requested that OWCP approve Dr. Lombardo as his attending physician. On August 27, 2012 appellant withdrew
his request for an oral hearing.

2

medical improvement. On examination of the right shoulder, she found 80 degrees flexion, 40
degrees abduction, 10 degrees extension, 30 degrees internal rotation and 0 degrees adduction
and external rotation. Dr. Martinson diagnosed a “[m]arked loss of shoulder strength and motion
following an irreparable rotator cuff tear and latissimus dorsi transfer.” Referring generally to
Table 15-34 of the sixth edition of the A.M.A., Guides,6 she rated 32 percent impairment of the
right upper extremity due to loss of range of motion.
On July 3, 2013 Dr. Arthur S. Harris, an OWCP medical adviser, reviewed
Dr. Martinson’s report and found that appellant had reached maximum medical improvement as
of her March 20, 2013 examination. He then applied the sixth edition of the A.M.A., Guides to
her clinical findings. Referring to Table 15-34, Dr. Harris found nine percent impairment of the
right upper extremity for shoulder flexion limited to 80 degrees, four percent impairment for
internal rotation of the shoulder at 30 degrees, six percent impairment for abduction limited to 40
degrees, two percent impairment for shoulder adduction at 0 degrees, two percent impairment for
external rotation at 0 degrees and two percent impairment for shoulder extension limited to 10
degrees. He added these percentages to total 25 percent impairment of the right arm. Dr. Harris
explained that Dr. Martinson did not provide a breakdown of her impairment calculations
supporting a greater percentage of impairment. He indicated that, although appellant had a
postsurgical diagnosis, the range of motion method was the more appropriate means of
evaluating appellant’s specific deficits.
By decision dated November 22, 2013, OWCP granted appellant a schedule award for 25
percent impairment of the right upper extremity, based on Dr. Martinson’s opinion as reviewed
by the medical adviser.
LEGAL PRECEDENT
The schedule award provisions of FECA7 provide for compensation to employees
sustaining impairment from loss or loss of use of specified members of the body. FECA, however,
does not specify the manner in which the percentage loss of a member shall be determined. The
method used in making such determination is a matter which rests in the sound discretion of
OWCP. For consistent results and to ensure equal justice, the Board has authorized the use of a
single set of tables so that there may be uniform standards applicable to all claimants. The A.M.A.,
Guides has been adopted by OWCP as a standard for evaluation of schedule losses and the Board
has concurred in such adoption.8 For schedule awards after May 1, 2009, the impairment is
evaluated under the sixth edition of the A.M.A., Guides, published in 2008.9
In addressing upper extremity impairments, the sixth edition requires identifying the
impairment class for Class of Diagnosis (CDX), which is then adjusted by grade modifiers based
6

Table 15-34, page 475 of the sixth edition of the A.M.A., Guides is entitled “Shoulder Range of Motion.”

7

5 U.S.C. § 8107.

8

Bernard A. Babcock, Jr., 52 ECAB 143 (2000).

9

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6.6a (January 2010); see also Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 and Exhibit 1
(January 2010).

3

on Functional History (GMFH), Physical Examination (GMPE) and Clinical Studies (GMCS).10
The net adjustment formula is (GMFH-CDX) + (GMPE-CDX) + (GMCS-CDX).11
While section 15.2 of the sixth edition of the A.M.A., Guides provides that “[d]iagnosisbased impairment is the primary method of evaluation for the upper limb,” Table 15-5 also
provides that, if motion loss is present for a claimant who has a rotator cuff injury, impairment
may alternatively be assessed using section 15.7 (range of motion impairment). Such a range of
motion impairment stands alone and is not combined with a diagnosis impairment.12
Section 15.7 of the sixth edition of the A.M.A., Guides provides:
“Range of motion should be measured after a ‘warm up,’ in which the individual
moves the joint through its maximum range of motion at least [three] times. The
range of motion examination is then performed by recording the active
measurements from [three] separate range of motion efforts. Measurements
should be rounded up or down to the nearest number ending in zero…. All
measurements should fall within 10 [degrees] of the mean of these three
measurements. The maximum observed measurement is used to determine the
range of motion impairment.”13
It is well established that proceedings under FECA are not adversarial in nature, and
while the claimant has the burden to establish entitlement to compensation, OWCP shares
responsibility in the development of the evidence.14
ANALYSIS
OWCP accepted that appellant sustained adhesive capsulitis of the right shoulder due to a
May 3, 2011 incident, preceded by a right rotator cuff tear sustained on September 18, 2008.
Appellant underwent arthroscopic partial rotator cuff repair and a right latissimus dorsi tendon
transfer. On March 14, 2011 Dr. Hatch, an attending Board-certified orthopedic surgeon, found
36 percent impairment of the right upper extremity due to weakness and limited motion
according to the fifth edition of the A.M.A., Guides. Dr. Lombardo, an attending Board-certified
orthopedic surgeon, opined that on March 9, 2012 appellant had a permanent impairment of the
right arm under the fifth edition of the A.M.A., Guides.
Appellant claimed a schedule award on September 7, 2012. OWCP advised him by
September 18, 2012 letter to submit an impairment rating from his attending physician utilizing
the sixth edition of the A.M.A., Guides. As appellant did not submit such rating, OWCP
obtained a second opinion from Dr. Martinson, a Board-certified orthopedic surgeon, who found
10

A.M.A., Guides 385-419; see M.P., Docket No. 13-2087 (issued April 8, 2014).

11

Id. at 411.

12

Id. at 387, 405, 475-78.

13

Id. at 464.

14

Dorothy L. Sidwell, 36 ECAB 699 (1985).

4

32 percent impairment of the right arm due to restricted shoulder motion according to Table
15-34. Dr. Harris reviewed Dr. Martinson’s report and concurred with her clinical findings, but
found that applying the individual grading criteria under Table 15-34 to the ranges of motion
observed resulted in 25 percent impairment. He concurred that the range of motion rating
method was more appropriate than the diagnosis-based method in appellant’s case. OWCP
issued its November 22, 2013 schedule award for 25 percent impairment of the right upper
extremity, based on the reviews by Dr. Harris of Dr. Martinson’s clinical findings.
The Board notes that while section 15.2 of the sixth edition of the A.M.A., Guides provides
that “[d]iagnosis-based impairment is the primary method of evaluation for the upper limb,” Table
15-5 also provides that, if motion loss is present for a claimant who has a rotator cuff injury,
impairment may alternatively be assessed using section 15.7 (range of motion impairment).15 In
this case it is not apparent that Dr. Martinson obtained range motion in compliance with section
15.7. The case should be remanded to OWCP to obtain further information from Dr. Martinson
as to the protocol outlined at page 464, of the A.M.A., Guides. After developing the evidence in
accordance with the Board’s decision, OWCP shall issue an appropriate decision regarding
appellant’s right upper extremity impairment.
On appeal, appellant contends that OWCP should have accorded the weight of the
medical evidence to his attending physicians and not to Dr. Martinson. The Board notes that
Dr. Hatch and Dr. Lombardo relied on the fifth edition of the A.M.A., Guides which was no
longer in effect as of May 1, 2009. The case will be remanded for additional development
regarding Dr. Martinson’s range of motion findings.
CONCLUSION
The Board finds that the case is not in posture for decision as to whether appellant has
more than 25 percent impairment of the right upper extremity, for which he received a schedule
award.

15

A.M.A., Guides 387, 405, 475-78.

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated November 22, 2013 is set aside, and the case remanded to OWCP
for further proceedings consistent with this decision of the Board.
Issued: November 5, 2014
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

